PER CURIAM.
Upon review of the record and arguments therein, we conclude that the decision of the appeals referee, which was adopted by the Unemployment Appeals Commission, should be upheld.
The appeals referee is the fact-finder in the unemployment compensation claims procedure. In this case, there was competent substantial evidence upon which the referee could have made his finding that Debus voluntarily left his employment without good cause. Consequently, Debus is not entitled to receive unemployment compensation. Bagwell Lumber Co. v. Florida Department of Commerce, 353 So.2d 1261 (Fla.2d DCA 1978).
Therefore, the order appealed from is affirmed.
BOARDMAN, A. C. J., and CAMPBELL and SCHOONOVER, JJ., concur.